18-3634
      United States v. Feagins


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                     At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
      City of New York, on the 4th day of December, two thousand nineteen.

      PRESENT:
                         ROBERT A. KATZMANN,
                              Chief Judge,
                         GUIDO CALABRESI,
                         RAYMOND J. LOHIER, JR.
                              Circuit Judges.


      UNITED STATES OF AMERICA,

                                  Appellee,

                         v.                                               No. 18-3634

      DARNELL FEAGINS,

                                  Defendant-Appellant.


      For Defendant-Appellant:                           B. ALAN SEIDLER, New York, NY.

      For Appellee:                                      CECILIA E. VOGEL, Assistant United States
                                                         Attorney (Daniel B. Tehrani, Assistant United
                                                         States Attorney, on the brief), for Geoffrey S.
                                                         Berman, United States Attorney for the
                                                         Southern District of New York, New York, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Sullivan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Darnell Feagins appeals from a judgment of the United States

District Court for the Southern District of New York (Sullivan, J.) sentencing him, after his

admission to four violations of the conditions of supervised release, to 24 months’ imprisonment

and a lifetime term of supervised release. We assume the parties’ familiarity with the factual

background of this case and the issues on appeal.

       In September 2011, New York State authorities charged Feagins in connection with an

alleged sexual assault of a minor child. In January 2012, Feagins pleaded guilty in the Supreme

Court of New York, Kings County to one count each of endangering the welfare of a child, N.Y.

PENAL L. § 260.10(01), and criminal sexual act, N.Y. PENAL L. § 130.45. After serving a term of

incarceration, Feagins absconded from state parole to Georgia, where he was eventually indicted

by the United States Attorney there for failure to register as a sex offender as required by the Sex

Offender Registration and Notification Act, in violation of 18 U.S.C. § 2250(a). Feagins pleaded

guilty to that offense in the United States District Court for the Middle District of Georgia and

was sentenced to 27 months’ imprisonment to be followed by a five-year term of supervised

release. After serving that prison sentence, Feagins moved to the Bronx and jurisdiction over his

supervision was transferred to the Southern District of New York.

       On July 12, 2018, the district court arraigned Feagins on twenty-two alleged violations of

supervised release. The alleged violations related to incidents in which Feagins allegedly forced

a female victim to perform oral sex on him, filmed her in the act of doing so, distributed that




                                                 2
video to other people, threatened and assaulted her, stalked her, and sent harassing messages.

Feagins eventually admitted to four of the twenty-two violations; those four involved sending

harassing messages to Feagins’ victim, filming her performing oral sex on him without her

knowledge, and distributing that surreptitiously made video to her spouse and family members

without her consent.

       The district court revoked Feagins’ supervised release, imposed a prison term of 24

months, and ordered Feagins placed on supervised release for life following imprisonment, even

though the probation office had recommended only an additional five-year term of supervision.

       On appeal, Feagins challenges only the district court’s imposition of a lifetime term of

supervised release. We review sentences for violations of supervised release under the same

reasonableness standard as sentences generally. See United States v. Brooks, 889 F.3d 95, 100

(2d Cir. 2018) (per curiam). This “deferential abuse-of-discretion standard . . . encompasses two

components: procedural review and substantive review.” United States v. Cavera, 550 F.3d 180,

189 (2d Cir. 2008) (en banc).1

       Feagins raises a handful of cursory arguments that we can swiftly reject. First, Feagins

criticizes the district court for failing to discuss his original PSR in explaining his sentence. To

the contrary, however, the district court said on the record that it had “reviewed the materials

from the Middle District of Georgia related to the initial sentencing” in preparation for the

sentencing hearing. Joint App’x 20. Feagins also criticizes the district court for failing to provide

a written statement of the reasons why it imposed a lifetime term of supervised release. But

because a lifetime term of supervised release was within the range of sentences contemplated by

the Guidelines policy statements for these violations, no written statement of reasons was


1
        Unless otherwise indicated, in quoting cases, all citations, alterations, emphases, and
internal quotation marks are omitted.


                                                 3
required; the district court’s oral statement of reasons at sentencing was sufficient. See United

States v. Lamere, 640 F. App’x 112, 114 (2d Cir. 2016). Feagins also argues that the district

court’s explanation that it was imposing lifetime supervision “because . . . the consequences here

are too great if [Feagins is] left unsupervised” is insufficient to permit meaningful appellate

review. This, too, is wrong: the district court’s comment indicates that it imposed lifetime

supervision “to protect the public from further crimes of the defendant,” 18 U.S.C.

§ 3553(a)(2)(C), which is a permissible factor to consider in this context, see id. § 3583(c).

       In short, we find no reason to doubt that the district court considered the relevant factors

and, we conclude, the district court adequately explained its decision in light of those factors.

Nor can we conclude, as a matter of substantive reasonableness, that the district court’s chosen

sentence “cannot be located within the range of permissible decisions.” Cavera, 550 F.3d at 189.

       We acknowledge, of course, that “[a] lifetime of supervised release is an extreme and

unusual remedy,” Brooks, 889 F.3d at 101, and we note with approval that the district court

expressed openness to a future motion to modify or reduce the term of supervision if Feagins

could demonstrate “some real signs of turnaround,” Joint App’x 37-38. In the circumstances of

this case, however, Feagins has offered no basis to conclude that the district court erred in

choosing or explaining the sentence it imposed.

       We have considered Feagins’ remaining contentions on appeal and have found in them

no basis for reversal. For the reasons stated herein, the judgment of the district court is

AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  4